     Case 2:20-cv-00218-JTN-MV ECF No. 8, PageID.37 Filed 12/01/20 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION
                                          ______

STEVEN JON WILCOX,

                       Plaintiff,                      Case No. 2:20-cv-218

v.                                                     Honorable Janet T. Neff

SARAH SCHROEDER et al.,

                       Defendants.
____________________________/

                                             OPINION

                This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I.       Factual allegations

                Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Alger Correctional Facility (LMF) in Munising, Alger County, Michigan. The

events about which he complains occurred at that facility. Plaintiff sues Acting Warden Sarah
 Case 2:20-cv-00218-JTN-MV ECF No. 8, PageID.38 Filed 12/01/20 Page 2 of 11




Schroeder, Assistant Deputy Warden Gregory Schram, Inspector J. Contreras, Resident Unit

Manager J. Naeyaert, Grievance Coordinator J. Lancour, Library Assistant E. Schierschmidt, and

Prison Counselors J. Hubble and Unknown Masters.

               Plaintiff alleges that in April of 2020, he was placed in segregation at LMF. From

that time until the present, Plaintiff has written over 100 grievances regarding unconstitutional

conditions of confinement and violations of policy, including staff corruption and misconduct,

unsafe food, mental and verbal abuse, sexual harassment, retaliation, denial of medical care, denial

of law library materials, writing materials, and hygiene products, and denial of the grievance

process and access to the courts. Plaintiff states that many of his grievances were destroyed by

unit officers instead of being processed. Plaintiff wrote to Defendants Schroeder, Schram,

Contreras, Lancour, and Naeyaert on numerous occasions to report the problem. However, these

Defendants failed to respond to Plaintiff’s requests for help.

               Beginning in August of 2020, Plaintiff began to personally hand his grievances and

complaints to Defendants Naeyaert, Hubble, and Masters. However, these Defendants destroyed

or otherwise failed to deliver numerous grievances in order to cover up staff misconduct. Plaintiff

subsequently wrote additional grievances, which were also destroyed or otherwise not processed

by Defendant Lancour. On the occasions when Plaintiff’s grievances were actually delivered to

Defendant Lancour, he unlawfully rejected them.          Plaintiff notified Defendants Schroeder,

Schram, and Contreras of Defendant Lancour’s mishandling of Plaintiff’s grievances. However,

instead of taking corrective action, Defendants Schroeder, Schram, and Contreras approved the

rejections by Defendant Lancour.

               Plaintiff alleges that on at least four occasions since August of 2020, he sent

Defendant Schierschmidt requests for legal writer assistance, which were either ignored or



                                                 2
 Case 2:20-cv-00218-JTN-MV ECF No. 8, PageID.39 Filed 12/01/20 Page 3 of 11




destroyed. Plaintiff states that as a result of his numerous grievances, complaints, and lawsuits

against LMF staff, Defendants Schroeder, Schram, Contreras, Naeyaert, and Hubble have

retaliated against him by keeping him in segregation for fabricated reasons. Plaintiff states that

Defendants Schroeder, Schram, Contreras, and Naeyaert have also failed to adequately supervise

the legal writer program and the grievance office.

               Plaintiff claims that Defendants violated his rights under the First and Fourteenth

Amendments. Plaintiff seeks compensatory and punitive damages, as well as declaratory relief.

II.    Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the
                                                  3
 Case 2:20-cv-00218-JTN-MV ECF No. 8, PageID.40 Filed 12/01/20 Page 4 of 11




Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Due process

                Initially, the Court notes that Plaintiff has no due process right to file a prison

grievance. The courts repeatedly have held that there exists no constitutionally protected due

process right to an effective prison grievance procedure. See Hewitt v. Helms, 459 U.S. 460, 467

(1983); Walker v. Mich. Dep’t of Corr., 128 F. App’x 441, 445 (6th Cir. 2005); Argue v. Hofmeyer,

80 F. App’x 427, 430 (6th Cir. 2003); Young v. Gundy, 30 F. App’x 568, 569-70 (6th Cir. 2002);

Carpenter v. Wilkinson, No. 99-3562, 2000 WL 190054, at *2 (6th Cir. Feb. 7, 2000); see also

Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996); Adams v. Rice, 40 F.3d 72, 75 (4th Cir.

1994) (collecting cases).     Michigan law does not create a liberty interest in the grievance

procedure. See Olim v. Wakinekona, 461 U.S. 238, 249 (1983); Keenan v. Marker, 23 F. App’x

405, 407 (6th Cir. 2001); Wynn v. Wolf, No. 93-2411, 1994 WL 105907, at *1 (6th Cir. Mar. 28,

1994). Because Plaintiff has no liberty interest in the grievance process, Defendants’ conduct in

refusing to process his grievances did not deprive him of due process.

                Nor did Plaintiff’s placement in segregation violate his due process rights. The

Supreme Court long has held that the Due Process Clause does not protect every change in the
                                                   4
 Case 2:20-cv-00218-JTN-MV ECF No. 8, PageID.41 Filed 12/01/20 Page 5 of 11




conditions of confinement having an impact on a prisoner. See Meachum v. Fano, 427 U.S. 215,

225 (1976). In Sandin v. Conner, 515 U.S. 472, 484 (1995), the Court set forth the standard for

determining when a prisoner’s loss of liberty implicates a federally cognizable liberty interest

protected by the Due Process Clause. According to the Sandin Court, a prisoner is entitled to the

protections of due process only when a deprivation “will inevitably affect the duration of his

sentence” or imposes an “atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life.” Sandin, 515 U.S. at 486-87; see also Jones v. Baker, 155 F.3d 810, 812

(6th Cir. 1998); Rimmer-Bey v. Brown, 62 F.3d 789, 790-91 (6th Cir. 1995).

               Confinement in administrative segregation “is the sort of confinement that inmates

should reasonably anticipate receiving at some point in their incarceration.” Hewitt v. Helms, 459

U.S. 460, 468 (1983).       Thus, it is considered atypical and significant only in “extreme

circumstances.” Joseph v. Curtin, 410 F. App’x 865, 868 (6th Cir. 2010). Generally, courts will

consider the nature and duration of a stay in segregation to determine whether it imposes an

“atypical and significant hardship.” Harden-Bey v. Rutter, 524 F.3d 789, 794 (6th. Cir. 2008).

               In Sandin, the Supreme Court concluded that the segregation at issue in that case

(disciplinary segregation for 30 days) did not impose an atypical and significant hardship. Sandin,

515 U.S. at 484. Similarly, the Sixth Circuit has held that mere placement in administrative

segregation, and placement for a relatively short period of time, do not require the protections of

due process. Rimmer-Bey, 62 F.3d at 790-91; see Joseph v. Curtin, 410 F. App’x 865, 868

(6th Cir. 2010) (61 days in segregation is not atypical and significant). The Sixth Circuit has also

held, in specific circumstances, that confinement in segregation for a relatively long period of time

does not implicate a liberty interest. See, e.g., Baker, 155 F.3d at 812-23 (two years of segregation

while the inmate was investigated for the murder of a prison guard in a riot); Mackey v. Dyke, 111



                                                 5
 Case 2:20-cv-00218-JTN-MV ECF No. 8, PageID.42 Filed 12/01/20 Page 6 of 11




F.3d 460 (6th Cir. 1997) (one year of segregation following convictions for possession of illegal

contraband and assault, including a 117-day delay in reclassification due to prison crowding). But

cf. Selby v. Caruso, 734 F.3d 554, 559 (6th Cir. 2013) (13 years of segregation implicates a liberty

interest); Harden-Bey, 524 F.3d at 795 (remanding to the district court to consider whether the

plaintiff’s allegedly “indefinite” period of segregation, i.e., three years without an explanation

from prison officials, implicates a liberty interest); Harris v. Caruso, 465 F. App’x 481, 484 (6th

Cir. 2012) (eight years of segregation implicates a liberty interest). Plaintiff fails to allege any

facts showing that his confinement in segregation imposes an atypical and significant hardship.

Therefore, this claim is properly dismissed.

IV.    Access to the courts

               Plaintiff’s right to petition government was not violated by Defendant’s failure to

process or act on his grievances. The First Amendment “right to petition government does not

guarantee a response to the petition or the right to compel government officials to act on or adopt

a citizen’s views.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999).

               Moreover, Defendants’ actions have not barred Plaintiff from seeking a remedy for

his grievances. See Cruz v. Beto, 405 U.S. 319, 321 (1972). “A prisoner’s constitutional right to

assert grievances typically is not violated when prison officials prohibit only ‘one of several ways

in which inmates may voice their complaints to, and seek relief, from prison officials’ while

leaving a formal grievance procedure intact.” Griffin v. Berghuis, 563 F. App’x 411, 415-16

(6th Cir. 2014) (citing N.C. Prisoners’ Labor Union, Inc., 433 U.S. 119, 130 n.6 (1977)). Indeed,

Plaintiff’s ability to seek redress is underscored by his pro se invocation of the judicial process.

See Azeez v. DeRobertis, 568 F. Supp. 8, 10 (N.D. Ill. 1982). Even if Plaintiff had been improperly

prevented from filing a grievance, his right of access to the courts to petition for redress of his

grievances (i.e., by filing a lawsuit) cannot be compromised by his inability to file institutional
                                                 6
 Case 2:20-cv-00218-JTN-MV ECF No. 8, PageID.43 Filed 12/01/20 Page 7 of 11




grievances, and he therefore cannot demonstrate the actual injury required for an access-to-the-

courts claim. See, e.g., Lewis v. Casey, 518 U.S. 343, 355 (1996) (requiring actual injury); Bounds

v. Smith, 430 U.S. 817, 821-24 (1977). The exhaustion requirement only mandates exhaustion of

available administrative remedies. See 42 U.S.C. § 1997e(a). If Plaintiff were improperly denied

access to the grievance process, the process would be rendered unavailable, and exhaustion would

not be a prerequisite for initiation of a civil rights action. See Ross v. Blake, 136 S. Ct. 1850, 1858-

59 (2016) (reiterating that, if the prisoner is barred from pursuing a remedy by policy or by the

interference of officials, the grievance process is not available, and exhaustion is not required);

Kennedy v. Tallio, 20 F. App’x 469, 470 (6th Cir. 2001). In light of the foregoing, the Court finds

that Plaintiff fails to state a cognizable claim.

                Nor do Plaintiff’s allegations regarding the denial of a legal writer, mail, paper,

pens, envelopes, and carbon paper establish a First Amendment access-to-courts claim. To state a

claim, an inmate must show that any shortcomings in the library, litigation tools, or legal assistance

caused actual injury in his pursuit of a nonfrivolous legal claim. Lewis, 518 U.S. at 351; Talley-

Bey, 168 F.3d at 886; Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996); Pilgrim v. Littlefield, 92

F.3d 413, 416 (6th Cir. 1996); Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir. 1985). An inmate

cannot show injury when he still has access to his legal materials by request, Kensu, 87 F.3d at

175, when he fails to state how he is unable to replicate the confiscated documents, Vandiver, 1994

WL 677685, at *1, or when he could have received the material by complying with the limits on

property, e.g., where he had the opportunity to select the items that he wanted to keep in his cell,

or when he had an opportunity to purchase a new footlocker that could hold the property. Carlton

v. Fassbender, No. 93-1116, 1993 WL 241459, at *2 (6th Cir. July 1, 1993). Plaintiff fails to

allege how his lack of materials caused him actual injury.



                                                    7
 Case 2:20-cv-00218-JTN-MV ECF No. 8, PageID.44 Filed 12/01/20 Page 8 of 11




               Moreover, Plaintiff fails to demonstrate actual injury related to his denials of a legal

writer, because he fails to identify the nature and specifics of the legal action allegedly imparied.

“[A] prisoner’s right to access the courts extends to direct appeals, habeas corpus applications, and

civil rights claims only.” Thaddeus-X v. Blatter, 175 F.3d 378, 391 (6th Cir. 1999) (en banc)

(citing Lewis, 518 U.S. at 355). Assuming that Plaintiff wished to file a civil rights claim about

the conditions of confinement, he makes no factual allegation about the underlying claim. “Like

any other element of an access claim, the underlying cause of action and its lost remedy must be

addressed by allegations in the complaint sufficient to give fair notice to a defendant.” Christopher

v. Harbury, 536 U.S. 403, 415 (2002) (citing Lewis, 518 U.S. at 353 & n.3). Id. at 416.

               Because Plaintiff fails to allege the facts necessary to show that he suffered actual

injury in his pursuit of a nonfrivolous legal claim, his access-to-courts claim is properly dismissed.

V.     Retaliation

               Finally, Plaintiff claims that Defendants retaliated against him for his use of the

grievance system. Retaliation based upon a prisoner’s exercise of his or her constitutional rights

violates the Constitution. See Thaddeus-X, 175 F.3d at 394. In order to set forth a First

Amendment retaliation claim, a plaintiff must establish that: (1) he was engaged in protected

conduct; (2) an adverse action was taken against him that would deter a person of ordinary firmness

from engaging in that conduct; and (3) the adverse action was motivated, at least in part, by the

protected conduct. Id. Moreover, a plaintiff must be able to prove that the exercise of the protected

right was a substantial or motivating factor in the defendant’s alleged retaliatory conduct. See

Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001) (citing Mount Healthy City Sch. Dist. Bd.

of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).

               The filing of a nonfrivolous prison grievance is constitutionally protected conduct

for which a prisoner cannot be subjected to retaliation. See Smith v. Campbell, 250 F.3d 1032,
                                                  8
 Case 2:20-cv-00218-JTN-MV ECF No. 8, PageID.45 Filed 12/01/20 Page 9 of 11




1037 (6th Cir. 2001); Herron v. Harrison, 203 F.3d 410, 415 (6th Cir. 2000). Therefore, Plaintiff

has succeeded in showing that he was engaged in protected conduct.

               Plaintiff claims that the Defendants retaliated against him for his use of the

grievance system by refusing to process his grievances. As previously noted, Plaintiff does not

have a constitutional right to the grievance procedure. See Walker, 128 F. App’x at 445. As

explained above, the alleged interference in the grievance process could not have impaired a

freestanding constitutional interest because Plaintiff’s right of access to the courts to petition for

redress of his grievances cannot be compromised by his inability to file an institutional grievances.

See Walker, 128 F. App’x at 446. Therefore, the failure to process a prison grievance would not

deter a person of ordinary firmness from exercising his First Amendment right to file a grievance.

Thaddeus-X, 175 F.3d at 394.

               Moreover, Plaintiff fails to allege any facts showing that the alleged failure to

process his grievances was motivated by a desire to retaliate against him. Temporal proximity

“may be ‘significant enough to constitute indirect evidence of a causal connection so as to create

an inference of retaliatory motive.’” Muhammad v. Close, 379 F.3d 413, 417-18 (6th Cir. 2004)

(quoting DiCarlo v. Potter, 358 F.3d 408, 422 (6th Cir. 2004)).            However, “[c]onclusory

allegations of temporal proximity are not sufficient to show a retaliatory motive.” Skinner v.

Bolden, 89 F. App’x 579, 580 (6th Cir. 2004). Moreover,

       . . . Muhammad does not stand for the proposition that temporal proximity alone is
       sufficient to create an issue of fact as to retaliatory motive. In Muhammad the Sixth
       Circuit did not resolve the issue, but merely observed that “temporal proximity
       alone may be ‘significant enough to constitute indirect evidence of a causal
       connection so as to create an inference of retaliatory motive.’” Id. at 418 (quoting
       DiCarlo v. Potter, 358 F.3d 408, 422 (6th Cir. 2004) (emphasis added). Even if
       temporal proximity may in some cases create an issue of fact as to retaliatory
       motive, it would only be sufficient if the evidence was “significant enough.”
       Plaintiff’s conclusory and ambiguous evidence is not “significant enough” to create
       an issue of fact as to retaliatory motive.

                                                  9
Case 2:20-cv-00218-JTN-MV ECF No. 8, PageID.46 Filed 12/01/20 Page 10 of 11




Brandon v. Bergh, No. 2:08-cv-152, 2010 WL 188731, at *1 (W.D. Mich. Jan. 16, 2010).

Plaintiff’s claim that the failure to process his grievances was retaliatory is based solely on the fact

that it occurred during the same time period as Plaintiff was filing grievances. Consequently,

Plaintiff’s retaliation claims asserting interference with the grievance process lack merit.

               With regard to Defendants Schroeder, Schram, Contreras, Naeyaert, and Hubble,

Plaintiff also alleges that they retaliated against him by keeping him in segregation for fabricated

reasons. Such conduct could deter a person of ordinary firmness from exercising his constitutional

rights. See Hill v. Lappin, 630 F.3d 468, 474 (6th Cir. 2010) (holding that transfer to administrative

segregation or another prison’s lock-down unit can be sufficient to constitute adverse action).

However, despite Plaintiff’s allegations of protected conduct and subsequent adverse action with

regard to his placement in segregation, Plaintiff fails to specifically allege facts showing that

Defendants Schroeder, Schram, Contreras, Naeyaert, and Hubble were motivated by a desire to

retaliate against him for his use of the grievance system. Plaintiff’s claim regarding his placement

and continued housing in segregation is entirely conclusory. Plaintiff fails to allege any details

regarding the reason for the placement, whether he received reviews of his classification, or who

performed any such reviews, much less any facts showing that the placement was motivated by a

desire to retaliate against him for his use of the grievance system. Therefore, Plaintiff’s retaliation

claims regarding his segregation classification are properly dismissed.

                                             Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Although the
                                                  10
Case 2:20-cv-00218-JTN-MV ECF No. 8, PageID.47 Filed 12/01/20 Page 11 of 11




Court concludes that Plaintiff’s claims are properly dismissed, the Court does not conclude that

any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369 U.S.

438, 445 (1962). Accordingly, the Court does not certify that an appeal would not be taken in

good faith. Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate filing

fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    December 1, 2020                            /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                 11
